Citation Nr: 1721248	
Decision Date: 06/12/17    Archive Date: 06/23/17

DOCKET NO.  13-21 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for a chronic thoracolumbar spine strain.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

H. Fisher, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the Air Force from May 2006 to May 2010.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In November 2016, the Board remanded the issue of the initial rating for the Veteran's thoracolumbar spine disability for a new VA examination.  The examination occurred in January 2017, and the record has been associated with the claims file.


FINDINGS OF FACT

Since the date of the initial claim, the Veteran's lumbar spine disability manifested with forward flexion, at worst, to approximately 75 degrees and pain on motion.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155 , 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he is entitled to an initial rating in excess of 10 percent for his chronic thoracolumbar spine strain.  

VA has complied with the duties to notify and assist in this case.  The Veteran has not raised any procedural arguments regarding the notice or assistance provided.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  A VCAA notice letter was sent to the Veteran in February 2011 before final adjudication of his claim.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Disability ratings are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings will be applied, the higher rating will be assigned if the disability picture more closely approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2016).

Conditions of the spine are evaluated using one combined rating schedule.  Effective September 26, 2003, the General Rating Formula for Diseases and Injuries of the Spine, rated spinal conditions with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease: a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.

Evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of their normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991); See also 38 C.F.R. §§ 4.1, 4.2 (2016).  As such, the Board has considered all of the evidence of record.  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the veteran.  See Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno, 6 Vet. App. at 465.  Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. § 3.159; see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran's post-service medical records note a history of back pain in September 2010, though are silent as to measurements of severity.  

In March 2011, a VA examination reported an onset of pain in May 2009 during a deployment, which the Veteran attributed to carrying heavy gear.  The Veteran reported treatment with Motrin with good results.  He endorsed fatigue, stiffness, and pain in the upper and lower back with a gradual onset.  The pain was described as achy and sharp that lasted 1 to 2 days, weekly or monthly.  The Veteran described radiating pain that was sharp.  His posture was normal, as was his gait.  There were no abnormal spinal curvatures, and no ankylosis.  The thoracolumbar spine had no spasm, atrophy, guarding, or weakness, but did have pain with motion and tenderness.  The thoracolumbar spine had full range of motion with objective evidence of pain on active motion, but there was no additional limitation after repetitive motion testing.  Reflex and sensory testing was normal.  Imaging studies of the spine were unremarkable.  The examiner assessed a chronic thoracolumbar spine strain.  The functional limitation was described as moderate to severe difficulty with exercise, sports, or recreational activities, as well as difficulty lifting and carrying things.  There was no indication of intervertebral disc syndrome (IVDS).
In a January 2017 VA examination, the Veteran reported that his back was getting worse over time due to his aging, though he was instructed to engage in more physical activity and stretching to treat his back.  He endorsed difficulty lifting things or performing certain exercises.  Forward flexion was limited to 75 degrees with all other measurements of range of motion normal.  Pain was noted on the examination, but it did not result in or cause additional functional loss, particularly as the pain on motion was in extension, and not forward flexion.  There was no objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue.  The Veteran was able to perform repetitive use testing with no additional loss of function or range of motion.  The examination was consistent with the Veteran's reports of flare ups, which cause pain to contribute to functional loss.  There was no objective evidence of guarding or muscle spasms.  Muscle strength was normal., as were reflexes.  The sensory exam was normal.  The straight leg test was negative.  There were no indications of radicular pain or other symptoms of radiculopathy.  There was no ankylosis of the spine or IVDS.  The lumbar spine imaging series was unremarkable.  The examiner stated that the Veteran would not be able to perform manual labor, but he is able to perform sedentary labor.  It was not medically appropriate to test the spine in passive range of motion.  There was no evidence of pain in non-weight bearing testing.  As there is no opposing or contralateral joint, comparison testing could not be performed. 

In adjudicating a claim, the Board must assess the competence and credibility of the evidence, to include statements made by the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  While the Veteran is competent to provide testimony to establish the occurrence of medical symptoms, he is not medically qualified to prove a matter requiring medical expertise.  Barr, 21 Vet. App. at 307-08.  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker, 10 Vet. App. at 74.  The Board acknowledges that it cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan , 451 F.3d at 1337.  However, such lack of contemporaneous evidence is for consideration in determining credibility.

While the Veteran is certainly competent to speak to the severity of symptoms associated with his lumbar spine disability, the credible medical evidence of record indicates that the Veteran's disability manifested primarily with pain on motion with forward flexion to 75 degrees.  Medical records in this time do not provide other range of motion assessments.  The weight of the medical records assess some decrease in range of motion with pain that did not result in additional limitation.  As such, the Board assigns a higher probative weight to that competent, credible evidence of record.

Resolving all reasonable doubt in favor of the Veteran, the maximum evaluation to which he is entitled is 10 percent.  At worst, his forward flexion was limited to 75 degrees.  He would not be entitled to the higher rating of 20 percent as she did not demonstrate forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  The Board has also considered a rating to encompass functional loss due to weakness, fatigability, or incoordination of a joint.  The evidence of record does not indicate the presence of these factors attributable to the Veteran's chronic thoracolumbar spine strain.  As the medical evidence of record rules out IVDS as a diagnosis, it is inappropriate to consider a rating under this code.

The Board places more probative weight on the medical evidence of record establishing that the Veteran's symptoms warranted an initial 10 percent evaluation.  As the probative, credible evidence of record weighs against a finding of an increased initial evaluation, the benefit of the doubt doctrine does not apply.  As pain and the other DeLuca factors do not prevent the Veteran from flexing to 30 degrees or less, a rating in excess of 10 percent must be denied. 



ORDER

Entitlement to an initial rating in excess of 10 percent for a chronic thoracolumbar spine strain is denied.



____________________________________________
Cheryl L. Mason
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


